This case was first argued at the April Term, 1907, and opinion filed by a divided Court on July 6, 1907. On petition for a rehearing the case was ordered reargued before the Court en banc on September 27, 1907, on which day the opinion was filed.
September 27, 1907. The opinion of the Court was delivered by
At the October Term, 1906, of the Court of General Sessions for Hampton County, the appellant was adjudged guilty of manslaughter and sentenced. At the call of the case, a motion for continuance beyond the term was made on behalf of the defendant upon the *Page 266 
ground that a material witness, Dr. M.L. Peeples, was absent after having been duly bound over according to law. The witness was bound over on the 22d of October, the day on which the term began, and was in attendance on the Court for some time but left after having been warned not to leave by defendant's attorney. It does not appear precisely when the witness left or when defendant's attorneys were informed that he intended to leave or had left, but on October 25th Judge Gage, on the application of defendant's attorneys, issued a bench warrant directing the sheriff to arrest the witness and bring him to the bar of the Court. The record fails to disclose the cause of the absence of the witness or the reason why the sheriff failed to arrest him. After issuing the bench warrant, Judge Gage ordered the trial of the case to proceed over the protest of defendant's counsel, but it does not appear whether the trial was had on the 25th, 26th or 27th of October. It appears that the Court ruled that the solicitor having agreed to accept what the witness would swear to, the trial must proceed.
The appellant urges two exceptions for reversal. (1) Error in refusing a continuance when it appeared that the witness had been regularly bound over as an expert witness, it being impossible for the defendant to put in the shape of an affidavit what the witness would testify to if present. (2) Error in forcing defendant to trial in the absence of said witness who was duly bound over, and for whom bench warrant had been issued, but had not been served or return made thereon by the sheriff, thereby depriving defendant of his constitutional right to have compulsory process for obtaining witnesses in his favor.
Motion for continuance on account of the absence of witnesses are addressed to the discretion of the trial Court, and the Court will not interfere unless a clear case of abuse of discretion is shown. State v. Murphy, 48 S.C. 5. 25 S.E., 43; State v. Smith, 56 S.C. 378, 34 S.E., 657. The discretion of the Court in this case was not abused, nor was it controlled by any erroneous view of the law. In fact *Page 267 
the Court acted in conformity with Rule 27 of the Circuit Court declaring that no motion for continuance beyond the term on account of the absence of a witness shall be granted without the oath of the party, his counsel or agent, to the effect (1) that the witness is material, (2) that the motion is not intended for delay but is made solely because he cannot go safely to trial without the testimony, (3) that he has used due diligence to procure the testimony of the witness, or such other circumstances as will satisfy the Court that his motion is not intended for delay; (4) in addition to the foregoing the affidavit must set forth what facts he believes the witness, if present, would testify to and the grounds of such belief.
No such affidavit was presented to the Court, notwithstanding the offer of the solicitor to accept what the witness would swear to. It is stated in the exception that it was impossible for defendant to state what the expert would testify to if present. Matters of fact stated only in an exception cannot be considered by the Court, but if this statement were properly in the record, it would not avail, for it is to be presumed that if the defendant could not make the statement required by the Rule of Court, his counsel surely could have done so. Under the circumstances it may fairly be assumed that the Circuit Court was not satisfied that the testimony of the absent witness was material.
In the case of State v. Way, 38 S.C. 333, 17 S.E., 39, it was held not reversible error to refuse to continue a case on the ground of the absence of witnesses subpoenaed to appear, even though the prosecuting attorney refused to admit that they would testify what was expected of them. In State v. Box, 66 S.C. 402, 44 S.E., 969, a bench warrant had been issued for the arrest of absent witnesses. Three of the witnesses were brought into Court the next morning, but the warrant had not been executed as to the others. One of the exceptions alleged error in forcing defendant to trial when sufficient time had not been allowed the sheriff to execute the bench warrant. This *Page 268 
Court held there was no abuse of discretion, and the Court emphasized the fact that Rule 27, referred to above, sets down what course the accused should pursue to obtain a continuance.
Under art. I, sec. 18, of the Constitution, and sec. 43 of the Criminal Code, it is true that in all criminal prosecutions the accused shall have compulsory process for obtaining witnesses "in his favor." This right was so far accorded the appellant as that compulsory process was awarded him, under which the witness was bound over under recognizance to appear, and on his application a bench warrant was afterwards issued for the arrest of the witness. So that the real point of complaint is not that compulsory process was denied the accused, but that such process having been granted whenever sought, the Court declined to continue the case for the term on the showing made, which we have shown was not as justice and the Rule of the Court required, it not appearing that the witness was material.
The judgment of the Circuit Court is affirmed.